Case 2:19-cv-04821-MWF-KS Document 47-1 Filed 12/09/19 Page 1 of 2 Page ID #:546


    1

    2

    3

    4

    5

    6

    7

    8

    9
   10

   11
                                  UNITED STATES DISTRICT COURT
   12
                                 CENTRAL DISTRICT OF CALIFORNIA
   13

   14
        ARTHUR CATALANO, MATTHEW                   Case No. 2:19-cv-04821- MWF(KSx)
   15   FERNANDES, ANDRE JOSEPH,
        ALEXANDER ALONSO, and
   16   RANDOLPH JONES, individually and           [PROPOSED] ORDER GRANTING
        on behalf of others similarly situated,    DEFENDANTS’ MOTION TO
   17                                              DISMISS THIRDAMENDED
                   Plaintiffs,                     COMPLAINT PURSUANT TO
   18                                              FEDERAL RULE OF CIVIL
              v.                                   PROCEDURE 12(B)(6)
   19
        ANOVOS PRODUCTIONS, LLC; and
   20   DISNEY LUCASFILM, LTD.,                    Date: January 27, 2020
                                                   Time: 10:00 a.m.
   21              Defendants.                     Ctrm: 5A
                                                   Judge: Hon. Michael W. Fitzgerald
   22

   23
                                                   Complaint filed: June 3, 2019
   24

   25

   26
   27

   28

   30

   31                                    [PROPOSED] ORDER
   32
Case 2:19-cv-04821-MWF-KS Document 47-1 Filed 12/09/19 Page 2 of 2 Page ID #:547



    1         Before the Court is Defendants Anovos Productions, LLC and Lucasfilm Ltd.
    2 LLC’s (erroneously sued as “Disney Lucasfilm, Ltd.”) (collectively, “Defendants”)
    3 Motion to Dismiss Third Amended Complaint Pursuant to Federal Rules of Civil
    4 Procedure 12(b)(6). Having fully considered all papers filed on this matter, the oral
    5 arguments of counsel, and good cause appearing, IT IS HEREBY ORDERED that
    6 Defendants’ Motion is GRANTED.
    7         Accordingly, pursuant to Fed. R. Civ. P. 12(b) (6), the Court hereby ORDERS
    8 that:
    9         (1)    All causes of action against Lucasfilm LTD LLC; and
   10         (2)    The first, second, seventh, eight, and ninth causes of action against
   11                Anovos for fraud, breach of contract, violation of California Civil Code
   12                § 1750, et seq., negligent misrepresentation, and intentional
   13                misrepresentation as alleged in the Third Amended Complaint filed by
   14                Plaintiffs Arthur Catalano, Matthew Fernandes, Andre Joseph,
   15                Alexander Alonso, and Randolph Jones, being brought on behalf of a
   16                nationwide class and a California, Washington, New York and Florida
   17                subclass, are DISMISSED with prejudice.
   18
   19         IT IS SO ORDERED:
   20
   21
   22 ______________                    ______________________________________
   23         Date                             Honorable Michael W. Fitzgerald
   24
   25
   26
   27
   28

                                                 1
                                         [PROPOSED] ORDER
